 530DECISIONSOF NATIONALLABOR RELATIONS BOARDmanner interfering with, restraining, or coercing its employees in the exercise ofthe rights guaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the Examiner makes the following :CONCLUSIONS OF LAW1.Lodge 264 of District 38 of International Association of Machinists, andInternational Ladies Garment Workers Union, are labor organizations admit-ting to membership employees of the Respondent.2.By discriminating in regard to the hire and tenure of employment of MartinMoore, Stanley Barnette, Lester Stevens, Donald Blair, Frank Karavetsos,Stanley Doyle, Edward d'Entremont, and Lois Blair, the Respondent has engagedin and is engagingin unfairlabor practices within the meaning of Section8 (a) (3) of the Act.3.By the above unfair labor practices and by otherwise interfering with,restraining, and coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act, the Respondent has engaged in and is engagingin unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.Respondent has not engaged in unfair labor practicesin violationof Section8 (a) (4) of the Act.[Recommended Order omitted from publication in this volume.]SCULLIN STEELCO'andINTERNATIONAL BROTHERHOODOF ELECTRICAL.WORKERS, LOCAL No. 1, AFL, PETITIONERSCULLIN STEEL CO.andUNITEDSTEELWORKERS OF AMERICA,CIO, PE-TITIONER.Cases Nos. 14-RC-1361 and 14-RC-1387. July 25,1951Decision,Order, and Direction of ElectionUpon petitions duly filed, a consolidated hearing was held beforeGlenn L. Moller, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.IThe name of the Employer appears as amended at the hearing95 NLRB No. 60. SCULLIN STEEL CO.5312.The labor organizations 2 involved claim to represent employeesof the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act .14.The United Steelworkers of America, CIO, hereinafter termedthe Steelworkers, requests in Case No. 14-RC-1387, certification asbargaining representative of all production and maintenance em-ployees at the Employer's St. Louis, Missouri, plant, excluding brick-layers'' their helpers and apprentices, office and clerical employees,guards, professional employees, and supervisors as defined in the Act .6The International Brotherhood of Electrical Workers, Local No. 1,AFL, hereinafter called the IBEW, seeks to represent in Case No.14-RC-1361, a unit of all maintenance electricians at the Employer'splant.The IBEW contends that these employees constitute a groupwhich appropriately may be severed from the existing unit of pro-duction and maintenance employees represented by the Intervenor.The Employer, Intervenor, and Steelworkers all oppose the sev-erance ofthe maintenance electricians from the existing unit of pro-duction and maintenance employees, on the ground that theseemployees do not comprise a group doing solely craft-type work, andfurther, that the Employer is part of the basic steel industry.The record discloses that the Employer's plant occupies an area ofapproximately 100 acres, situated between two railroads.There areseveral buildings on this property, one of which is a new buildingknown as the South Plant, which, although operated by the Employer,is owned by the Federal Government..The Employer, using its ownfacilitiesknown as the North Plant, produces ingot stee17 and steel2 Independent Steelworkers Organization,hereinafter termed the intervenor,was grantedIntervention.The Employer moved to dismiss both petitions on the ground that neither Petitionerproduced any evidence of interest at the hearing.The motion is hereby denied.We have frequently held that the showing of interest is an administrative matter fordetermination by the Board and not subject to collateral attack.Central Bus Lines, Inc.,88 NLRB 1223;West Coast Trailways,88 NLRB 1227.4Inasmuch as both petitions were timely filed,we find no merit to the contention intheir briefs by the Employer and Intervenor that the contract between them,which expiredJune 1, 1951; operates as a bar to the within proceedings.5Althoughthe Steelworkers'petition did not exclude the bricklayers,its petition wasamended at the hearing to exclude them from the unit. The record discloses that theBricklayers International Union,Local No. 1,has represented for over 40 years all brick-layers and apprentice bricklayers as a separate unit at the Employer's plant.6The unit sought by the Steelworkers is substantially the same as the existing unitrepresented by the Intervenor which,since May 1942,has represented all the productionand maintenance employees at the Employer's plant on a plant-wide basis with the excep-tion of the bricklayers and their apprentices as previously noted.'The record discloses that about 75 percent of the Employer's production is ingot steelwhich it produces in open hearth furnaces.The Employer ships the ingot steel directlyto rolling mills to be rolled into sheet steel.961974-52-vol. 95-35 532DECISIONSOF NATIONALLABOR RELATIONS BOARDcastingsprincipally for railroadcars.In addition thereto, the Em-ployer is about to begin the production of armor plate in the SouthPlant which it began to operate for the Federal Government onJanuary 1, 1951.8Both the North Plant and the South Plant areconductedas a singleintegrated enterprise.°The IBEW's 'contention that the electricians at the Employer'splant constitute an appropriate unit is based on craft considerations.We find it unnecessary to determine whether the employees whom theIBEW seeks to represent constitute a recognized craft group, becausethe record clearly indicates that the Employer's operations place itwithin the basic steel industry, where the Board has declined to severcraft employees from an industrial unit.''We shall, therefore, orderthat the petition of the IBEW be dismissed and shall find appropriatethe plant-wide unit sought by the Steelworkers.We find that all production and maintenance employees at theEmployer's St. Louis, Missouri, plant, including lead men," but ex-cluding bricklayers, their helpers and apprentices,office and clericalemployees, guards, professional employees, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.OrderIT IS HEREBY ORDEREDthat thepetitionfiled inCaseNo.14-RC-1361be, and it hereby is, dismissed.[Text of Direction of Election omitted from publication in thisvolume.]8 The record discloses that the South Plant was previously operated by the Employer forthe Federal Government from August 1943 to August 1945 and from October 1948 toAugust 1949.6 The term,Employer's plant,is used throughout to indicate both the North Plant and theSouth Plant.10National Tube Company,76 NLRB 1199;Baldwin Locomotive Work8,78 NLRB 803.11Lead men are included in accordance with the stipulation of the parties.PLAINFIELDCOURIER-NEWSCo.andELIZABETH NEWSPAPERGUILD,AFFILIATEDWITHAMERICAN NEWSPAPER GUILD, CIO,PETITIONER,CaseNo. 2-RC-92911.July 05,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Jerome A. Reiner, hearing95 NLRB No. 65.